United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, LAGOON PARK
POST OFFICE, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0438
Issued: October 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On December 28, 2017 appellant filed a timely appeal from a December 5, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish right arm, back,
neck, and buttocks injuries causally related to the accepted April 25, 2017 employment incident.
FACTUAL HISTORY
On April 25, 2017 appellant, then a 44-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on that date she sat on a chair which gave way, causing her
to fall and injure her right hip and buttocks while in the performance of duty. On the reverse side
1

5 U.S.C. § 8101 et seq.

of the claim form, appellant’s supervisor, T.D., contended that appellant was sitting in a chair
during an investigative interview prior to receiving corrective action when the fall occurred and
that she is bringing the claim to get out of work as she was about to receive corrective action. She
noted that appellant stopped work on April 25, 2017 and returned on April 28, 2017.2
Appellant was treated in an emergency room on April 25, 2017 by an unidentified health
care practitioner, for shoulder pain and swelling. She reported trauma and falling from a sitting
position. Appellant was diagnosed with shoulder pain and prescribed oral pain medication.
Appellant came under the treatment of Dr. Lucius B. Freeman, a Board-certified family
practitioner, who submitted return to work certificates dated May 3 and 4, 2017, noting that
appellant was under his care. On May 3, 2017 Dr. Freeman noted that she was referred for a right
shoulder x-ray.
OWCP also received a duty status report (Form CA-17) which contained work restrictions,
but was unsigned.
In a development letter dated May 9, 2017, OWCP informed appellant that her claim was
deficient. It advised her of the type of evidence needed to establish her claim, including a
physician’s reasoned opinion addressing the relationship between her claimed condition and
specific employment incident, and afforded her 30 days to respond.
In a series of notes dated from May 19, 2017, Dr. Freeman diagnosed neck strain, right
shoulder strain, and lumbar strain. He noted that he had first treated appellant on May 3, 2017 and
released her back to work on May 15, 2017. Dr. Freeman checked a box marked “yes” to the
question of whether appellant’s condition was due to her employment. On a Form CA-17 he
diagnosed a contusion and advised that appellant could return to work full time with restrictions
on May 12, 2017.
By decision dated June 14, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish an injury or medical condition causally related to
the accepted April 25, 2017 employment incident.
On September 28, 2017 appellant requested reconsideration and submitted evidence
already of record. In a duty status report (Form CA-17) and a narrative report both dated May 12,
2017, but received on September 1, 2017, Dr. Freeman noted clinical findings of a sore right arm,
back, neck, and buttocks. He diagnosed contusion and advised that appellant could return to
regular work on May 12, 2017. By decision dated December 5, 2017, OWCP denied modifica tion
of the June 14, 2017 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
2
The employing establishment offered, and appellant accepted, a limited-duty position, effective May 24, 2017, as
a modified rural carrier associate.

2

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine if an employee sustained a traumatic injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. 6 Fact of injury consists of
two components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred. 7 The
second component is whether the employment incident caused a personal injury. 8 An employee
may establish that an injury occurred in the performance of duty as alleged, but fail to establish
that the disability or specific condition for which compensation is being claimed is causally related
to the injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 12

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

J.P., Docket No. 19-0129 (issued April 26, 2019); L.T., supra note 7; Shirley A. Temple, 48 ECAB 404,
407 (1997).
10

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

Id.

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right arm, back,
neck, and buttocks injuries causally related to the accepted April 25, 2017 employment incident.
In support of her claim appellant submitted a series of medical reports from her attending
physician, Dr. Freeman. In a note dated May 19, 2017, Dr. Freeman diagnosed neck strain, right
shoulder strain, and lumbar strain. He checked a box marked “yes” that appellant’s condition was
due to her employment. The Board, however, has long held that when a physician’s opinion on
causal relationship consists only of checking “yes” to a question on a form, without explanation
or rationale, it is of diminished probative value and is insufficient to establish a claim. 13 Thus, this
report is insufficient to establish her claim.
Medical reports by Dr. Freeman dated May 3 to 19, 2017, noted that appellant was under
his care from April 25 to May 14, 2017 and that she could return to work on May 15, 2017. His
reports document that she was treated for neck, arm, and low back pain. Dr. Freeman diagnosed
a contusion and advised that appellant was totally disabled until May 15, 2017. The Board has
held that a medical opinion should reflect a correct history and offer a medically sound explanation
by the physician of how the specific employment incident physiologically caused or aggravated
the diagnosed conditions. 14 A report is of limited probative value regarding causal relationship if
it does not contain medical rationale explaining how a given medical condition was related to an
accepted employment incident. 15 These reports contain no history of injury, nor do they contain
medical rationale. Therefore, they are also insufficient to establish appellant’s claim.
Finally, appellant was treated in an emergency room on April 25, 2017 by an unidentified
health care practitioner. Medical documents for which the provider cannot be identified are of no
probative value as the qualifications of the provider cannot be verified.16 This note is found to
have no probative value.
As appellant has not submitted rationalized medical evidence explaining the relationship
between her diagnosed conditions and the accepted April 25, 2017 employment incident, the Board
finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13
See M.O., Docket No. 18-1056 (issued November 6, 2018); Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57
ECAB 734 (2006).
14

See J.M., Docket No. 17-1002 (issued August 22, 2017).

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

16
See J.K., Docket No. 19-0462 (issued August 5, 2019); R.M., 59 ECAB 690 (2008); Bradford L. Sullivan, 33
ECAB 1568(1982).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right arm, back,
neck, and buttocks injuries causally related to the accepted April 25, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

